Jun 28 2013, 7:12 am
 Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                                   ATTORNEYS FOR APPELLEE:

SUZY SAINT JOHN                                           GREGORY F. ZOELLER
Marion County Public Defender                             Attorney General of Indiana
Indianapolis, Indiana
                                                          CHANDRA K. HEIN
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                IN THE
                      COURT OF APPEALS OF INDIANA

DANIEL DRAKE,                                             )
                                                          )
       Appellant-Defendant,                               )
                                                          )
                vs.                                       )      No. 49A02-1212-CR-972
                                                          )
STATE OF INDIANA,                                         )
                                                          )
       Appellee-Plaintiff.                                )


                      APPEAL FROM THE MARION SUPERIOR COURT
                         The Honorable Steven Rubick, Commissioner
                              Cause No. 49F10-1206-CM-43033


                                                June 28, 2013

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

FRIEDLANDER, Judge
          Following a bench trial, Daniel Drake was convicted of Public Intoxication,1 a class B

misdemeanor. Drake appeals and argues that the State presented insufficient evidence to

support his conviction.

          We affirm.

          On June 24, 2012, Drake went to visit his son at the home of Samantha Brummett, the

child’s mother, in the Coppertree Apartments in Speedway. While there, Drake consumed a

dozen beers and became intoxicated. At approximately 4:00 in the morning, Officer Robert

Fekkes of the Speedway Police Department was dispatched to the apartment complex in

reference to a possible fight in progress in the area between two apartment buildings. When

Officer Fekkes arrived, he encountered Drake standing in an open area behind the apartment

buildings. There was no fence separating the area from the public. Drake was standing in a

grassy area “less than fifty (50) feet away” from Brummett’s back porch. Transcript at 7. A

group of people were standing nearby, and they wanted Drake to leave because he was

causing a problem. While trying to convince Drake to go inside, Officer Fekkes observed

that Drake was very intoxicated. As a result, Drake was placed under arrest and charged with

public intoxication. A bench trial was held on November 9, 2012, and Drake was found

guilty as charged. Drake now appeals.

          Drake contends that the State presented insufficient evidence to support his

conviction. In reviewing a challenge to the sufficiency of the evidence, we neither reweigh

the evidence nor judge the credibility of witnesses. Atteberry v. State, 911 N.E.2d 601 (Ind.


1
    Ind. Code Ann. § 7.1-5-1-3 (West, Westlaw effective through June 30, 2012), amended by Pub. L. No. 117–

                                                      2
Ct. App. 2009). Instead, we consider only the evidence supporting the conviction and the

reasonable inferences to be drawn therefrom. Id. If there is substantial evidence of probative

value from which a reasonable trier of fact could have drawn the conclusion that the

defendant was guilty of the crime charged beyond a reasonable doubt, then the judgment will

not be disturbed. Baumgartner v. State, 891 N.E.2d 1131 (Ind. Ct. App. 2008). It is not

necessary that the evidence overcome every reasonable hypothesis of innocence; rather, the

evidence is sufficient if an inference may reasonably be drawn from it to support the

conviction. Drane v. State, 867 N.E.2d 144 (Ind. 2007).

        The version of the public intoxication statute in effect at the time of Drake’s offense

provided that “[i]t is a Class B misdemeanor for a person to be in a public place or a place of

public resort in a state of intoxication caused by the person’s use of alcohol or a controlled

substance (as defined in IC 35-48-1-9).” I.C. § 7.1-5-1-3. Drake does not dispute that the

State presented sufficient evidence to establish his intoxication; the sole issue presented in

this appeal is whether Drake was in a public place or a place of public resort.

        As this court has explained:

        “A ‘public place’ does not mean only a place devoted to the use of the public.”
         Jones v. State, 881 N.E.2d 1095, 1097 (Ind. Ct. App. 2008) (citing Wright v.
        State, 772 N.E.2d 449, 456 (Ind. Ct. App. 2002)). “It also means a place that
        ‘is in point of fact public, as distinguished from private,—a place that is visited
        by many persons, and usually accessible to the neighboring public.’” Id. “A
        private residence, including the grounds surrounding it, is not a public place.”
        Moore v. State, 634 N.E.2d 825, 827 (Ind. Ct. App. 1994).




2012, § 1 (effective July 1, 2012).

                                                3
State v. Jenkins, 898 N.E.2d 484, 487 (Ind. Ct. App. 2008) (quoting Christian v. State, 897

N.E.2d 503, 504 (Ind. Ct. App. 2008), trans. denied), trans. denied.

       The State argues that this case is analogous to State v. Jenkins, 898 N.E.2d 484. In

that case, police responded to a dispatch to an apartment complex and encountered the

intoxicated defendant standing on a sidewalk between the apartment buildings, in an area the

officer described as “kind of like a courtyard.” Id. at 485. There was a parking lot at the end

of the courtyard area. The defendant was charged with public intoxication, and he

successfully moved to suppress evidence, claiming that his arrest was illegal because he was

in a private place. The State appealed, and this court reversed, concluding that the defendant

was indeed in a public place or place of public resort for the purposes of the public

intoxication statute at the time of his arrest. State v. Jenkins, 898 N.E.2d 484. In reaching its

conclusion, the court noted that the defendant was arrested in the outside courtyard area of

his apartment complex, which was adjacent to the parking lot. The area was not enclosed by

a gate or fence, and the arresting officer testified that the public was free to come and go as

they pleased in the area. Moreover, the defendant testified that the area in which he was

standing was not unique to his lease and was accessible to visitors and residents. Id.

       Drake argues that Jenkins is distinguishable because the area in which the police

encountered him was not an unenclosed courtyard area of an apartment complex, and because

he was standing in a grassy area near Brummett’s porch instead of a sidewalk. Drake also

argues that in this case, there was no testimony that the public was free to come and go from




                                               4
the area, there is no indication that the area was near a parking lot, and there was no

testimony that the area in which Drake was standing was not unique to Brummett’s lease.

        Although the facts of this case are not identical to those in Jenkins, we find that case

sufficiently analogous as to be controlling here. With respect to Drake’s claim that he was

not standing in a courtyard area, we note that although Officer Fekkes did not use the word

courtyard, his description of the area supports the inference that he was referring to a similar

type of outdoor common area. Specifically, he described the area as an “open air area”

behind the apartments and indicated that there was no fence or gate blocking access by

residents or non-residents. Transcript at 6. As this court noted in State v. Jenkins, “when a

person lives in a multiple-unit dwelling, he shares the common areas with other residents and

guests.” 898 N.E.2d at 488 n.1.

        Moreover, although Officer Fekkes did not specifically state that the public was free

to come and go from the area, he testified that he considered the area to be a public place and

that there was a group of people present in the area on the night of Drake’s arrest. We also

note that Officer Fekkes testified that Drake was not on Brummett’s porch, but was instead

somewhere less than fifty feet away from it, and indicated further that the area was not “on

the property of that particular apartment[.]” Id. at 11. Additionally, Drake himself testified

that there is some degree of foot traffic in the area behind the apartments. 2


2
  Drake argues that a photograph admitted into evidence “supports Drake’s position that the grassy area in
which he was located was right next to the back porch.” Reply Brief at 2. We note, however, that the record
reflects that the photograph to which Drake refers does not depict the area in which he was encountered.
Officer Fekkes testified that the photograph depicted the townhomes in the apartment complex, and Drake was
encountered in the area of the apartment homes. Officer Fekkes testified further that the apartments where
Drake was encountered “have no patios that are enclosed in the fenced area.” Transcript at 10.

                                                    5
       For all of these reasons, we believe that the facts of this case are substantially similar

to those presented in Jenkins. We also note that the cases on which Drake relies are all

factually distinguishable. See Christian v. State, 897 N.E.2d 503 (Ind. Ct. App. 2008)

(defendant not in a public place when located in a driveway between two private residences),

trans. denied; Moore v. State, 634 N.E.2d 825 (Ind. Ct. App. 1994) (defendant not in a public

place in driveway and backyard of a private residence); Haynes v. State, 563 N.E.2d 159, 160

(Ind. Ct. App. 1990) (defendant not in a public place on porch of private residence or “at

some undesignated place between the curb and the porch”); State v. Culp, 433 N.E.2d 823

(Ind. Ct. App. 1982) (defendant not in a public place when encountered in the common areas

inside an apartment house), trans. denied; State v. Tincher, 21 Ind. App. 142, 51 N.E. 943

(1898) (defendant not in a public place at a private residence where a large social gathering

was being held). We therefore conclude that the State presented sufficient evidence that the

area in which Officer Fekkes encountered Drake on the night of his arrest was a public place

or place of public resort.

       Judgment affirmed.

ROBB, C.J., and CRONE, J., concur.




                                               6